                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION

 DISNEY ENTERPRISES, INC.,
 LUCASFILM LTD. LLC and LUCASFILM
 ENTERTAINMENT COMPANY LTD.                           Civ. No.: 6:19-cv-02318-RBD-GJK
 LLC,
                                                      AMENDED COMPLAINT FOR
                        Plaintiffs,                   TRADEMARK INFRINGEMENT,
                                                      UNFAIR COMPETITION AND
                 -against-                            COPYRIGHT INFRINGEMENT
                                                      SEEKING DAMAGES AND
 MOUSEPRINT MEDIA, LLC d/b/a DISGEAR                  PERMANENT INJUNCTIVE
 a/ka www.myfavoritedisgear.com a/k/a                 RELIEF
 www.disgeardesigns.com and ERIC
 A.WICHHART,

                        Defendants.


           Plaintiffs, Disney Enterprises, Inc., Lucasfilm Ltd. LLC and Lucasfilm

Entertainment Company Ltd. LLC (collectively, “Plaintiffs”), by and through their

undersigned attorneys, allege as follows:

                                      INTRODUCTION

           1.    Plaintiffs file this action to combat infringement of their copyrighted

works and trademarks by Defendants Mouseprint Media, LLC d/b/a Disgear a/k/a

www.myfavoritedisgear.com a/k/a www.disgeardesigns.com and Eric A. Wichhart.

Defendants are the owners, operators, and managers of an online business that uses the

Plaintiffs’ trademarks and copyrights without authorization from the Plaintiffs.




140-5271
           2.   Plaintiffs seek to halt Defendants’ infringement of Plaintiffs’ intellectual

property rights and seek a permanent injunction, damages, costs, and attorneys’ fees, as

authorized by the Copyright Act and the Lanham Act.

                             JURISDICTION AND VENUE

           3.   This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§1331

and 1338, as Plaintiffs’ claims arise under The Copyright Act, 17 U.S.C. §101 et. seq.

and The Lanham Trademark Act, as amended, 15 U.S.C. §1051 et. seq.

           4.   Venue is proper within the Middle District of Florida pursuant to 28

U.S.C. §§1391(b) and 1400(a).

                                      THE PARTIES

                                         Plaintiffs

           5.   Plaintiff Disney Enterprises, Inc., (hereinafter “DEI”) is a corporation

duly organized and existing under the laws of the State of Delaware, having its principal

place of business in Burbank, California. Plaintiffs Lucasfilm Ltd. LLC and Lucasfilm

Entertainment Company Ltd. LLC (collectively “Lucasfilm”) are limited liability

companies duly organized and existing under the laws of the State of California, having

their principal place of business in San Francisco, California.

           6.   DEI and Lucasfilm (collectively, “Plaintiffs”) and certain of their

affiliated entities are engaged in businesses that include production and distribution of

filmed entertainments, live entertainments, including theme park experiences, as well




                                              2
140-5271
as merchandising and licensing the characters and elements associated with their

motion pictures and television programs and franchises across a wide variety of goods

and services.

           7.    Plaintiffs own numerous properties covered by one or more copyright

registrations with the U. S. Copyright Office (hereinafter “Plaintiffs’ Copyrighted

Properties”). A representative, non-exclusive collection of such registrations is attached

as Exhibit A.

           8.    Plaintiffs also own trademarks including common law rights, trade names,

registrations,     and/or   registration   applications   (collectively,   the   “Plaintiffs’

Trademarks”) that incorporate and/or refer to the artwork, characters and other

distinctive elements associated with Plaintiffs’ properties and franchises. A

representative, non-exclusive collection of such registrations is attached as Exhibit B.

           9.    As a result of widespread advertising and sales by Plaintiffs and/or their

affiliates and their respective licensees, together with longstanding consumer

recognition, the Plaintiffs’ Trademarks are powerful source identifiers of and for

Plaintiffs’ authorized products and services. The Plaintiffs’ Trademarks are each

inherently distinctive and/or have acquired secondary meaning in the minds of

consumers. Authorized merchandising and licensing of the Plaintiffs’ Trademarks is

subject to Plaintiffs’ control over the quality of the licensed goods and services.




                                              3
140-5271
                                      Defendants

           10.   Defendant,   Mouseprint    Media,     LLC     d/b/a     Disgear     a/k/a

www.myfavoritedisgear.com a/k/a www.disgeardesigns.com is a limited liability

company organized under the laws of the State of Florida, located at 7046 Spring Park

Drive, Winter Garden Florida 34787, and in this judicial district.

           11.   Defendant, Eric A. Wichhart is, upon information and belief, an

individual who resides at 7046 Spring Park Drive, Winter Garden Florida 34787, and

is a manager, founder and controlling force in the operation of Mouseprint Media LLC.

Wichhart and Mouseprint Media, LLC will hereinafter be collectively referred to as

“Mouseprint”.

                              INFRINGING CONDUCT

           12.   Mouseprint operates an online retail sales business that includes

manufacturing, marketing, selling, offering for sale and distributing unauthorized

goods, including apparel, which reproduce, depict and/or incorporate Plaintiffs’

Trademarks and Plaintiffs’ Copyrighted Properties (hereafter, collectively, “Plaintiffs’

Properties”). Mouseprint sells, markets, advertises, and offers for sale unauthorized

goods        through    its   own    directly    operated     websites     located      at

www.myfavoritedisgear.com and www.disgeardesigns.com (which redirects to

www.myfavoritedisgear.com), as well as numerous marketplace sites and social

media platforms. Marketing copy from each of these online platforms showing




                                           4
140-5271
Defendants’ offer for sale and advertising of infringing goods are attached

respectively as Exhibits C through I.


           13.   Mouseprint has created and is using a mark, the DISGEAR Device

that mimics Plaintiff DEI’s’ famous MICKEY MOUSE 3-Circle Device, was well as

DEI’s MOUSE GEAR DEVICE. Mouseprint uses the DISGEAR Device as its main

source identifying mark on its infringing goods and throughout its online businesses.

See chart below and Exhibits C through I.

           14.   The right side of the following chart shows representative, non-

exhaustive examples of Mouseprint’s unauthorized uses of Plaintiffs’ Copyrighted

Properties. The left side shows representative, non-exhaustive examples of Plaintiffs’

Copyrighted Properties infringed by Mouseprint. Additional representative samples of

unauthorized goods offered by Mouseprint are attached as Exhibit J.

     PLAINTIFFS’ COPYRIGHTED                     MOUSEPRINT INFRINGING
                 PROPERTIES                                 DESIGN




                  VA 1-812-381




                                            5
140-5271
     PLAINTIFFS’ COPYRIGHTED       MOUSEPRINT INFRINGING
           PROPERTIES                     DESIGN




           VAu 1-224-658




           VA 2-056-418




                               6
140-5271
     PLAINTIFFS’ COPYRIGHTED       MOUSEPRINT INFRINGING
           PROPERTIES                     DESIGN




           VA 1-875-024




           VA 1-885-788




           VA 2-007-387




                               7
140-5271
     PLAINTIFFS’ COPYRIGHTED       MOUSEPRINT INFRINGING
           PROPERTIES                     DESIGN




           VA 2-013-265




           VA 1-812-381




                               8
140-5271
     PLAINTIFFS’ COPYRIGHTED             MOUSEPRINT INFRINGING
            PROPERTIES                          DESIGN




            VAu 1-224-516




    VAu 1-360-045    VAu 1-359-338




             VA 1-927-042




                                     9
140-5271
     PLAINTIFFS’ COPYRIGHTED                    MOUSEPRINT INFRINGING
                 PROPERTIES                                DESIGN




                 VAu 1-224-528




                  VA 2-101-248




           15.   The right side of the following chart shows representative, non-

exhaustive examples of Mouseprint’s unauthorized uses of Plaintiffs’ Trademarks. The

left side of the chart shows representative, non-exhaustive examples of Plaintiffs’

Trademarks infringed by Mouseprint. Additional representative samples of

unauthorized goods offered by Mouseprint are attached as Exhibit J.




                                         10
140-5271
       PLAINTIFFS’ TRADEMARKS             MOUSEPRINT INFRINGING
                                                 DESIGN




              (Reg. No. 2,784,058)




           DEI’s MOUSE GEAR DEVICE




                                     11
140-5271
       PLAINTIFFS’ TRADEMARKS          MOUSEPRINT INFRINGING
                                              DESIGN




           (Reg. No. 2,784,058)




           (Reg. No. 2,784,058)




                                  12
140-5271
       PLAINTIFFS’ TRADEMARKS               MOUSEPRINT INFRINGING
                                                   DESIGN




            (Reg. No. 2,784,058)




            (Reg. No. 3,443,879)

   MAY THE FOURTH BE WITH YOU
         (Reg. No. 4,989,195)

      THE FORCE (Reg. No. 4,396,375)




                                       13
140-5271
       PLAINTIFFS’ TRADEMARKS          MOUSEPRINT INFRINGING
                                              DESIGN




           (Reg. No. 3,370,950)




           (Reg. No. 4,006,387)




           (Reg. No. 2,784,058)




                                  14
140-5271
       PLAINTIFFS’ TRADEMARKS          MOUSEPRINT INFRINGING
                                              DESIGN
           ALIVE WITH MAGIC
           (Reg. No. 5,206,015)
           MADE WITH MAGIC
           (Reg. No. 5,256,664)
           MAGIC KINGDOM
           (Reg. No. 1,072,396)
           MAGIC YOUR WAY
           (Reg. No. 3,207,772)




                GOOFY
           (Reg. No. 4,324,736)




                                  15
140-5271
       PLAINTIFFS’ TRADEMARKS                      MOUSEPRINT INFRINGING
                                                              DESIGN
                      DISNEY
                 (Reg. No. 3,088,198)




                 (Reg. No. 5,312,434)




           16.    Mouseprint even filed a trademark application with the United States

Patent and Trademark Office (USPTO) for the DISGEAR Device in conjunction with

apparel in Class 25, application number 88312616. The USPTO refused registration

based on the confusing similarity of the DISGEAR Device with DEI’s MICKEY

MOUSE 3-Circle Device, registration number 2,784,058, shown side by side below,

and determined the application was abandoned after Mouseprint failed to respond to

the refusal:




                                            16
140-5271
MICKEY MOUSE 3-Circle Device                                 DISGEAR Device
    Reg. No. 2,784,058                                    Serial Number 88312616

           17.   Mouseprint also filed an application for the mark LIVE THE MAGIC

(App. No. 88312574), which is confusingly similar to numerous DEI Trademarks,

including but not limited to MADE WITH MAGIC (Reg. No. 5,256,664), MAGIC

KINGDOM (Reg. No. 1,072,396), MAGIC YOUR WAY (Reg. No. 3,207,772), and

ALIVE WITH MAGIC (Reg. No. 5,206,015).

           18.   Mouseprint also uses the DISGEAR mark (Reg. No. 4,917,399), which

mark is likely to confuse the consuming public into believing that there is an association

between Defendants’ business and Plaintiffs’.

           19.   Adding to the likelihood of confusion, Defendants have reproduced

photographs of various Walt Disney World Resort rides and attractions in their

marketing materials, and Defendants use a business phone number which incorporates

the DEI Pluto trademark as a phoneword--504-40P-LUTO, on fulfilment and marketing

materials. See below and Exhibits L and M.




                                           17
140-5271
           20.   By letter dated March 20, 2019, Plaintiffs demanded Defendants stop

infringing Plaintiffs’ Properties. Defendants did not stop. Plaintiffs again wrote to

Defendants on October 7, 2019 and demanded Defendants stop infringing and withdraw

their application for the DISGEAR Device and other confusingly similar applications

and registrations. Defendants continue to sell, market and advertise infringing goods.

           21.   Defendants are on notice of Plaintiffs’ exclusive rights. Defendants

actions constitute willful and intentional violation of Plaintiffs’ rights.

     COUNT I - COPYRIGHT INFRINGEMENT (17 U.S.C. §§ 101 et seq.)

           22.   Plaintiffs repeat each and every allegation set forth in paragraphs 1

through 7, 10 through 12, 14, and 20 through 21 above as if fully set forth herein.

           23.   Defendants have made unauthorized commercial uses, including, without

limitation, unauthorized reproductions and/or copies, distribution, and public displays

of the Plaintiffs’ Copyrighted Properties.        Representative images of Defendants’




                                             18
140-5271
unauthorized uses of Plaintiffs’ Copyrighted Properties are attached as Exhibits C

through I.

           24.   Plaintiffs own all right, title, and interest in the Plaintiffs’ Copyrighted

Properties and Plaintiffs have complied in all respects with the provisions of the

Copyright Act of 1976, and hold valid copyright registrations in the aforesaid Plaintiffs’

Copyrighted Properties attached as Exhibit A.

           25.   Defendants had access to Plaintiffs’ Copyrighted Properties, and many of

Defendants

Designs are substantially similar.

           26.   Without the consent of Plaintiffs, Defendants have intentionally infringed

and continue to infringe Plaintiffs’ Copyrighted Properties.

           27.   As a result, Defendants have engaged in copyright infringement pursuant

to 17 U.S.C. §501. Defendant’s conduct constitutes willful copyright infringement

pursuant to 17 U.S.C. § 504(c)(2).

           28.   Such conduct on the part of Defendants has injured Plaintiffs in an

amount to be determined at trial and has caused and will continue to cause irreparable

injury to Plaintiffs, for which Plaintiffs have no adequate remedy at law. As such,

Plaintiffs seek injunctive relief pursuant to 17 U.S.C. § 502, as well as Defendants’

profits or statutory damages pursuant to 17 U.S.C. § 504, and Plaintiffs’ costs, including

attorneys’ fees, in prosecuting this action pursuant to 17 U.S.C. § 505. Further, because




                                              19
140-5271
Defendants’ infringing conduct has been and continues to be willful, Plaintiffs, at their

election, are entitled to recover the maximum amount of statutory damages available

under 17 U.S.C. § 504(c)(2) for each infringed work.

      COUNT II - TRADEMARK INFRINGEMENT AND TRADEMARK
                  COUNTERFEITING (15 U.S.C. §1114)

           29.   Plaintiffs repeat each and every allegation set forth in paragraphs 1

through 6, 8 through 13, and 15 through 21 above as if fully set forth herein.

           30.   Plaintiffs are the owners of the exclusive rights to Plaintiffs’ Trademarks,

including the federal registrations attached as Exhibit B. Each of these trademark

registrations is in full force and effect.

           31.   Notwithstanding Plaintiffs’ well-known, prior common law and statutory

rights, Defendants have and continue knowingly to use in commerce unauthorized

reproductions, copies, and/or colorable imitations of Plaintiffs’ Trademarks in

conjunction with the sale, offering for sale, distribution, and/or advertising of their

goods and services, as shown more fully on Exhibits C through I. Accordingly,

Defendants have engaged in trademark counterfeiting in violation of 15 U.S.C. § 1114.

           32.   Defendants’ use of Plaintiffs’ Trademarks, without Plaintiffs’ consent,

constitutes trademark infringement in violation of 15 U.S. C. § 1114, in that such use

is likely to cause confusion, deception and mistake among the consuming public and

trade that the Plaintiffs have sponsored, approved, or are associated with the

Defendants’ businesses and merchandise.



                                              20
140-5271
           33.   Defendants’ misconduct has been and continues to be willful within the

meaning of 15 U.S.C. § 1114 and § 1117.

           34.   Such conduct on the part of Defendants has injured Plaintiffs in an

amount to be determined at trial and has caused and threatens to cause irreparable injury

to Plaintiffs for which Plaintiffs have no adequate remedy at law. As such, Plaintiffs

seek injunctive relief pursuant to 15 U.S.C. § 1116, as well as Defendant’s profits or

statutory damages pursuant to 15 U.S.C. § 1117, and Plaintiffs’ reasonable attorneys’

fees in prosecuting this action pursuant to 15 U.S.C. § 1117(a). Further, because

Defendants’ infringing conduct has been and continues to be willful, Plaintiffs are

entitled to an enhanced damages award pursuant to 15 U.S.C. § 1117(a).

   COUNT III - UNFAIR COMPETITION AND FALSE DESIGNATION OF
        ORIGIN UNDER THE LANHAM ACT (15 U.S.C. §1125)

           35.   Plaintiffs repeat each and every allegation set forth in paragraphs 1

through 6, 8 through 13, and 15 through 21 above as if fully set forth herein.

           36.   Plaintiffs’ Trademarks have acquired secondary and distinctive meaning.

           37.   Defendants’ use of Plaintiffs’ Trademarks, without consent, constitutes

the use of false or misleading designations of origin and/or the making of false or

misleading representations of fact in violation of 15 U.S.C. § 1125(a), in that, among

other things, such use is likely to cause confusion, deception and mistake among the

consuming public and trade as to the source, approval, connection, association, or

sponsorship of goods sold and offered for sale by the Defendants. Defendants have



                                            21
140-5271
further attempted to confuse the consuming public concerning a connection between

the Plaintiffs and Defendants, or the products and service sold and offered for sale by

the Defendants, by reproducing photographs of attractions from the Walt Disney World

Resort on their Amazon shop page, utilizing the DEI Pluto trademark as a phoneword-

-504-40P-LUTO on marketing materials, and using additional Plaintiffs’ Properties on

marketing and fulfillment materials. See Exhibits K through M.

           38.   Defendants’ acts complained of herein are willful and intentional within

the meaning of 15 U.S.C. § 1114 and § 1117, and these acts have been and continue to

be undertaken with the intention of trading upon the valuable goodwill built up by

Plaintiffs, or otherwise injuring Plaintiffs.

           39.   Such conduct on the part of Defendants has injured Plaintiffs in an

amount to be determined at trial and has caused and threatens to cause irreparable injury

to Plaintiffs for which Plaintiffs have no adequate remedy at law. As such, Plaintiffs

seek injunctive relief pursuant to 15 U.S.C. § 1116, as well as actual damages or

Defendant’s profits pursuant to 15 U.S.C. § 1117, and their reasonable attorneys’ fees

in prosecuting this action pursuant to 15 U.S.C. § 1117(a).            Further, because

Defendants’ infringing conduct has been and continues to be willful, Plaintiffs are

entitled to an enhanced damages award pursuant to 15 U.S.C. § 1117(a).




                                                22
140-5271
                                    PRAYER FOR RELIEF

           WHEREFORE, Plaintiffs demand entry of a judgment against the Defendants

as follows:

           A.        Permanently enjoining and restraining Defendants, their officers, agents,

servants, employees, attorneys, and all those in active concert or participation with them

from:

                1.          Advertising, marketing, promoting, producing, offering for sale

           and/or selling the unauthorized apparel and unauthorized sales services as

           identified this Amended Complaint;

                2.          Using Plaintiffs’ Copyrighted Works or Plaintiffs’ Registered

           Trademarks in any unauthorized manner including in conjunction with the sale,

           marketing, manufacturer, offer for sale of apparel or provision of retail apparel

           sale services;

                3.          Making any false statement or representation to suggest that the

           Defendants are affiliated with or sponsored by Plaintiffs, including reproducing

           photographs of structures or attractions at the Walt Disney World Resort in

           advertising copy for the Defendants’ products or services;

                4.          Engaging in any other activity constituting unfair competition with

           or an infringement of any of Plaintiffs’ Properties or constituting any dilution of

           Plaintiffs’ names, reputations, or goodwill;




                                                 23
140-5271
                 5.         Effecting assignments or transfers, forming new entities or

           associations or using any other device for the purpose of circumventing or

           otherwise avoiding the prohibitions set forth in Subparagraphs (1) through (4);

           and

                 6.         Aiding, abetting, or contributing to the advertising, marketing,

           promoting, producing, offering for sale and selling of goods that make

           unauthorized use of Plaintiffs’ Properties.

           B.         Directing that Defendants immediately cease the advertising, marketing,

promoting, producing, offering for sale and/or selling of goods making unauthorized

use of Plaintiffs’ Properties on each of their websites, third party marketplace shops or

pages, any social media pages, and any third party print to demand portals and remove

any references to the same.

           C.         Pursuant to 17 U.S.C. §1119, directing that the Defendants withdraw their

application for the LIVE THE MAGIC MARK (App. No. 88312574), surrender their

DISGEAR mark, Reg. No. 4,917,399 within twenty (20) days of being ordered to do

so by this Court, and make no attempt to revive or refile an application for the

DISGEAR Device Mark.

           D.         Directing that Defendants deliver for destruction any and all infringing

merchandise in their possession or under their control bearing any of Plaintiffs’

Properties or any simulation, reproduction, counterfeit, copy, or colorable imitation




                                                  24
140-5271
thereof, as well as any all devices, or software used in the manufacture or production

of such infringing merchandise, to Plaintiffs’ undersigned counsel or their authorized

representative, and all advertising or marketing materials used in conjunction with the

sale or offer for sale of such unauthorized goods or services.

           E.   Directing that Defendants report to this Court within thirty (30) days after

a Permanent Injunction is entered to show compliance with paragraphs A through D

above.

           F.   Directing such other relief as the Court may deem appropriate to prevent

the trade and public from gaining the erroneous impression that the Plaintiffs have

authorized or are related in any way to any goods or services manufactured, advertised,

marketed, promoted, offered for sale and/or sold by the Defendants.

           G.   Awarding to Plaintiffs Defendants’ profits, after an accounting, or at the

Plaintiffs’ election statutory damages, including willful statutory damages, pursuant to

17 U.S.C. §504 (c).

           H.   Awarding to Plaintiffs three times Defendants’ profits, after an

accounting, or at the Plaintiffs’ election statutory damages, including willful statutory

damages, pursuant to 15 U.S.C. §1117 (a) and (c).

           I.   Awarding to Plaintiffs three times Defendants’ profits, after an

accounting, pursuant to 15 U.S.C. §1125(a) and §1117(a).




                                             25
140-5271
           J.    Awarding to Plaintiffs their costs and reasonable attorneys’ fees and

investigative fees pursuant to 15 U.S.C. §1117(a) and (b) and 17 U.S.C. § 505.

           K.    Directing that this Court retain jurisdiction of this action for the purpose

of enabling Plaintiffs to apply to the Court at any time for such further orders and

interpretation or execution of any order entered in this action for the modification of

any such order, for the enforcement or compliance therewith and for the punishment of

any violations thereof.

           L.    Awarding other such relief to Plaintiffs as this Court deems just and

proper.

           Dated this 18th day of December 2019.


                                             /s/ Michael W.O. Holihan
                                             Michael W. O. Holihan
                                             Florida Bar No.: 0782165
                                             Kimberly A. Harchuck
                                             Florida Bar No.: 0064852
                                             Holihan Law
                                             1101 North Lake Destiny Rd.
                                             Suite 275
                                             Maitland, Florida 32751
                                             Telephone: (407) 660-8575
                                             Fax: (407) 660-0510
                                             michael.holihan@holihanlaw.com
                                             kimberly.harchuck@holihanlaw.com
                                             Attorneys for Plaintiffs




                                              26
140-5271
